LAW OFFICES OF DAVID F. MICHAIL

A PROFESSIONAL CORPORATION

PO BOX 3480   BIG BEAR CITY, CALIFORNIA 92314

 

TEL: 310-993-5085   

         

       EMAIL: DAVID.MICHAIL@METLAWGROUP.COM




ADMITTED TO PRACTICE IN CALIFORNIA, DISTRICT OF COLUMBIA, VIRGINIA AND COLORADO

February 11, 2014




Via Electronic Mail     

citadeletfinc@gmail.com




Citadel ETF, Inc. Attn: Gary DeRoos




Dear Mr. DeRoos:

 

As per Section 4.2 (b) of Escrow Instructions No: CITSPAR121013-2774 (the
“Escrow Instructions”), I am enclosing herewith the Proof of Funds Statement
dated February 11, 2014 from JP Morgan Chase Bank for IOLTA Account No:
939632774, Spartacus Project 1. These funds have been remitted

on instruction of Spartacus Partners Corporation as the Spartacus Escrow

Deposit (as defined in the Escrow Instructions, as amended). Thank you for your
attention to this matter.

 

Regards,

[ex101002.gif] [ex101002.gif]

 

David Michail, President

LAW OFFICES OF DAVID F. MICHAIL, APC Escrow Agent

 

DFM

/enclosure.

CC: Shannon Newby; Andrew Glass




 

AV Preeminent® is a registered certification marks of Reed Elsevier Properties
Inc., used under in accordance with the Martindale- Hubbell certification
procedures, standards and policies








[ex101004.gif] [ex101004.gif]







